DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 11/17/2020
The claims 1, 11-12, 14, and 19 have been amended. Claims 10, 13, and 20 have been cancelled.    
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2020, with respect to the claims have been fully considered and are persuasive.  The 35 USC 112(b), 102, and 103 Rejections of the claims has been withdrawn in view of the amendments. 
Allowable Subject Matter
Claims 1-9, 11-12 and 14-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stator, comprising: a core with an outer surface extending about a rotation axis, wherein the outer surface defines one or more surface discontinuity therein; a coolant jacket deposited on the outer surface of the core and defining a coolant channel, wherein the coolant jacket comprises a plurality of layers conformally disposed on the outer surface of the core and inhabiting the one or more surface discontinuity, and a heat transfer structure arranged within the coolant channel, wherein the heat transfer structure is selected from a group including a turbulator, a riblet, and a spire, wherein the heat transfer structure is formed from a fused particulate and is spaced apart from the coolant jacket by a portion of the outer surface of the core.”
Claim 19: “A method of making a stator, comprising: at a core having an outer surface extending about a rotation axis, wherein the outer surface defines one or more surface discontinuity therein, conformally depositing a coolant jacket on the outer surface of the core, the depositing comprising: depositing a first layer on the outer surface of the core using an additive manufacturing technique; depositing a second layer over at least one of the outer surface of the core and the first layer using the additive manufacturing technique; defining a coolant channel within the coolant jacket during the depositing of the first layer and the second layer using the additive manufacturing technique, at least one of the first layer and the second layer inhabiting the one or more surface discontinuity, and defining a heat transfer structure arranged within the coolant channel, wherein the heat transfer structure is defined within the outer surface of the core using a subtractive technique, or wherein the heat transfer structure is defined by at least one of the plurality of layers of the coolant jacket, or wherein the heat transfer structure is formed from a fused particulate and is spaced apart from the coolant jacket by a portion of the outer surface of the core.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-9, 11-12 and 14-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chamberlin et al. (US 2014/0246931) teaches a cooling jacket having a coolant channel radially disposed in layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832